DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 3-5, 7-8, 10-15, 17-19, 21-22 and 24-36 are pending. 

Response to Arguments

2.	Applicant’s arguments, see Remarks page 10, filed 11/09/2021, with respect to the 35 U.S.C. 103 rejection of claims 1 and 15 have been fully considered and are persuasive with regards to the limitation “transmitting, via a beam sweep, repetitions of a signal to the UE based on the beam sweep repetition type indicated in the repetition configuration information received from the UE”.  The 35 U.S.C. 103 rejection of claims 1, 7, 8, 10, 13-15, 21, 22, 24, 27, 28, 35 and 36 has been withdrawn. The claim objections of claims 3-4, 11, 17-18, 25, 29 and 32 are withdrawn. 

Allowable Subject Matter

3.	Claims 1, 3-5, 7-8, 10-15, 17-19, 21-22 and 24-36 (renumbered as claims 1-30) are allowed.

Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance: 

Claims 1, 3-5, 7-8, 10-15, 17-19, 21-22 and 24-36 (renumbered as claims 1-30) are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… transmitting, via a beam sweep, repetitions of a signal to the UE based on the beam sweep repetition type indicated in the repetition configuration information received from the UE…in combination with other limitations recited as specified in claim 1.

In claim 5,… receiving, from a receiver, repetition configuration information indicating at least one beam index, the at least one beam index comprising a beam index for at least a transmission beam or a reception beam…in combination with other limitations recited as specified in claim 5.

In claim 12,… receiving repetition configuration information from a receiver, wherein the repetition configuration information comprises an indication of at least one beam index or an indication of a beam sweep repetition type, wherein the repetition configuration information indicates whether the repetition configuration information is mandatory for the transmitter to use to transmit a signal to the receiver…in combination with other limitations recited as specified in claim 12.

In claim 14,… transmit, via a beam sweep, repetitions of a signal to the UE based on the beam sweep repetition type indicated in the repetition configuration information received from the receiver…in combination with other limitations recited as specified in claim 14.

In claim 15,… receiving, via a beam sweep, repetitions of a signal from the base station based on the beam sweep repetition type indicated in the repetition configuration information transmitted to the base station…in combination with other limitations recited as specified in claim 15.

In claim 19,… transmitting, to a transmitter, repetition configuration information indicating at least a beam index for at least a transmission beam or a reception beam…in combination with other limitations recited as specified in claim 19.

In claim 26,… transmitting repetition configuration information to a transmitter, wherein the repetition configuration information comprises an indication of at least one beam index or an indication of a beam sweep repetition type, wherein the repetition configuration information indicates whether the repetition configuration information is mandatory for the transmitter to use to transmit a signal to the receiver…in combination with other limitations recited as specified in claim 26.

In claim 28,… receive, via a beam sweep, repetitions of a signal from the base station based on the beam sweep repetition type indicated in the repetition configuration information transmitted to the base station…in combination with other limitations recited as specified in claim 26.

In claim 30,… transmit, to a transmitter, repetition configuration information that comprises an indication of at least one beam index, the at least one beam index comprising a beam index for at least a transmission beam or a reception beam…in combination with other limitations recited as specified in claim 30.

In claim 31,… transmit repetition configuration information to a transmitter, wherein the repetition configuration information comprises an indication of at least one beam index or an indication of a beam sweep repetition type, wherein the repetition configuration information indicates whether the repetition configuration information is mandatory for the transmitter to use to transmit a signal to the receiver…in combination with other limitations recited as specified in claim 31.

In claim 33,… receive, from a receiver, repetition configuration information indicating at least one beam index, the at least one beam index comprising a beam index for at least a transmission beam or a reception beam…in combination with other limitations recited as specified in claim 33.

claim 34,… receive repetition configuration information from a receiver, wherein the repetition configuration information comprises an indication of at least one beam index or an indication of a beam sweep repetition type, wherein the repetition configuration information indicates whether the repetition configuration information is mandatory for the transmitter to use to transmit a signal to the receiver…in combination with other limitations recited as specified in claim 34.

The first closest prior art of record is CHEN et al, US 2017/0365187 (as cited in the IDS) hereafter CHEN. CHEN, FIG. 7, [0012], [0013], [0039], [0071], [0073], [0092] discloses receiving repetition configuration information from a base station, [0051], [0069], [0071], [0072], [0075] discloses the repetition configuration information comprises frequency hopping and the repetition level and FIG. 3, 382, [0054], [0108], Receiving the repetition configuration information on the direct link 832. CHEN does not explicitly disclose the italicized limitations as disclosed in claims 1, 5, 12, 14, 15, 19, 26, 28, 30, 31, 33 and 34 above. 

The second closest prior art of record is Wang et al, US 2015/0004918 hereafter Wang. Wang [0057], [0066], [0086] discloses the information comprises the beam index and/or the number of beam sweeping repetitions. Wang does not explicitly disclose the italicized limitations as disclosed in claims 1, 5, 12, 14, 15, 19, 26, 28, 30, 31, 33 and 34 above. 

italicized limitations as disclosed in claims 1, 5, 12, 14, 15, 19, 26, 28, 30, 31, 33 and 34 above.

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lou et al, US 2015/0289147 Figure 17, paragraph [0191] the user station (initiator) may transmit N repetitions of training sequences sweeping the transmit beams it intends to train.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469